DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-4, 8, 9, 19, and 20 are objected to because of the following informalities:
In claim 1, line 1: “determining radiation dose” should apparently read --determining a radiation dose--.
In claim 2, line 3: there should apparently be a comma following “in combination.”
In claim 3, line 9: “in previous” should apparently read --in a previous--.
In claim 4, line 3: “in previous” should apparently read --in the previous--.
In claim 8, line 3: “on change” should apparently read --on a change-- and “geometry an exterior” should apparently read --geometry of an exterior--.
In claim 9, line 1: “according to 6” should apparently read --according to claim 6--.
In claim 9, line 2: “in part a” should apparently read --in part on a--.
In claim 19, line 1: “determining radiation dose” should apparently read --determining a radiation dose--.
In claim 20, line 1: “determining radiation dose” should apparently read --determining a radiation dose--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation " the observations regarding the geometry" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 6 also recites this limitation and may need to be amended in kind.
Claims 6-9 are rejected by virtue of their dependence upon claim 5.
Claim 11 recites the limitations "the observations regarding the geometry" in line 4, “the observations regarding the machine state” in lines 8-9, and “the current time step” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the radiation delivery apparatus" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim recites the same limitation in line 20 (and “the apparatus” in line 22), which may need to be amended in kind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tilly et al. (U.S. Pub. No. 2020/0360728 A1; hereinafter known as “Tilly”).
Regarding claim 1, Tilly discloses a method for determining a radiation dose to deliver to a patient using a radiation delivery apparatus (Abstract), the method comprising: providing a radiation delivery apparatus 180/202 comprising a radiation source and one or more movable elements 204/206 ([0026]; [0070]-[0071]); defining a machine state, the machine state comprising positions of the one or more movable elements and wherein, when the radiation source is active, the machine state defines characteristics of radiation emitted by the radiation delivery apparatus ([0025]; [0037]; [0041]-[0042]; [0052]; machine parameters/settings); for each of a plurality of time steps in a radiation delivery fraction ([0020]-[0024]; [0051]; [0056]-[0057]; intra-fraction time steps): receiving, at an AI agent comprising a processor configured to execute software instructions ([0027]; AI software programs): a set of observations regarding the machine state ([0025]; [0037]; [0041]-[0042]; [0052]) and regarding geometry of the patient ([0025]; [0039]-[0040]; [0046]; patient imaging data); determining, by the AI agent, a current treatment state of the patient based at least in part on the set of observations and determining, by the AI agent, a next action comprising a next machine state for a subsequent time step based at least in part on the current treatment state and an AI policy determined a priori using a machine-learning process executed on training data ([0003]; [0010]; [0037]; [0047]-[0049]; [0079]-[0081]; trained machine-learning), the next machine state for the subsequent time step defining characteristics of radiation to be emitted by the radiation delivery apparatus in the subsequent time step ([0021]-[0024]; [0052]-[0059]; changing subsequently emitted radiation based upon current treatment state and a trained machine learning model).
Regarding claim 2, Tilly discloses that the one or more movable elements comprise one or more of: a plurality of aperture-defining elements whose positions, in combination, define an aperture through which radiation from the radiation source is directable; a radiation source-moving element whose position defines an orientation at which radiation from the radiation source is directable ([0070]-[0071]; multi-leaf collimator, gantry).
Regarding claim 3, Tilly discloses that determining, by the Al agent, the current treatment state of the patient based at least in part on the set of observations comprises one of:57PATENT APPLICATION Atty Docket No.: V225 0035/TARdetermining that there is a preceding time step in the radiation delivery fraction and determining, by the Al agent, the current treatment state of the patient based at least in part on a preceding treatment state of the patient determined as part of the preceding time step ([0051]; [0057]); determining that there is no preceding time step in the radiation delivery fraction and that the patient has been subjected to radiation treatment in previous radiation delivery fraction and determining, by the Al agent, the current treatment state of the patient based at least in part on a preceding treatment state determined at a conclusion of the previous radiation delivery fraction; and determining that there is no preceding time step in the radiation delivery fraction and that the patient has not been subjected to radiation treatment in previous radiation delivery fraction and determining, by the Al agent, the current treatment state of the patient based at least in part on defining an initial treatment state.
Regarding claim 10, Tilly discloses that determining the current treatment state of the patient comprises determining an estimated cumulative dose absorbed by target tissue during the radiation delivery fraction ([0023]; aggregate dose).
Regarding claim 11, Tilly discloses that determining the current treatment state of the patient comprises: updating a 3D image reconstruction of volumes of interest within the patient's body based on the observations regarding the geometry of the patient ([0039]; [0048]; [0063]); transforming a cumulative dose absorbed by the target tissue in a preceding time step to the updated 3D image reconstruction ([0026]; [0061]-[0062]); and estimating an additional dose delivered to the target tissue at a current time step based at least on the updated 3D image reconstruction, the observations regarding the machine state at the current time step, and a dose estimation engine; wherein determining the estimated cumulative dose absorbed by the target tissue during the radiation delivery fraction comprises determining a sum of the transformed cumulative dose from the preceding time step and the additional dose ([0024]-[0026]; [0056]; [0063]-[0065]; determine cumulative dose delivered to target tissue and how much prescribed dose is remaining; determine what dose to apply based upon geometry; geometry can indicate whether to apply more or less dose).
Regarding claim 12, Tilly discloses that determining the current treatment state of the patient comprises determining an estimated cumulative dose absorbed by a non- target organ of the patient during the radiation delivery fraction ([0025]; OARs).  
Regarding claim 13, Tilly discloses that determining the current treatment state of the patient comprises determining an accumulated treatment time during the radiation delivery fraction ([0064]; [0066]; [0079] determining the segment/time of the fraction and whether to alter the plan during the segment or skip to another segment).
Regarding claim 14, Tilly discloses that the Al policy comprises a mapping and wherein determining, by the Al agent, the next action comprising the next machine state for the subsequent time step comprises creating a correspondence from the current treatment state to the next action using the mapping ([0032]; [0047]).
Regarding claim 16, Tilly discloses imposing on the Al agent, at each of the plurality of time steps in the radiation delivery fraction, a set of one or more constraints, the set of one or more constraints limiting a space of options available to the Al agent for determining the next action ([0077]-[0078]).
Regarding claim 17, Tilly discloses that the set of one or more constraints comprise one or more of: a maximum distance that the radiation source may travel between a current time step and the subsequent time step; maximum distances that the one or more moveable elements may travel between the current time step and the subsequent time step; a maximum change in the intensity of the radiation source between the current time step and the subsequent time step; and a maximum value in the intensity of the radiation source ([0077]-[0078]; e.g., machine constraints limit the amount of movement of the gantry or collimator leaves).
Regarding claim 18, Tilly discloses training the Al agent to determine the Al policy using a reinforcement based machine-learning process together with the training data ([0006]; [0038]; e.g., a generative adversarial network is reinforcement based).
Regarding claim 19, Tilly discloses a method for delivering a radiation dose to a patient using a radiation delivery apparatus (Abstract), the method comprising: providing a radiation delivery apparatus 180/202 comprising a radiation source and one or more movable elements 204/206 ([0026]; [0070]-[0071]); defining a machine state, the machine state comprising positions of the one or more movable elements and wherein, when the radiation source is active, the machine state defines characteristics of radiation emitted by the radiation delivery apparatus ([0025]; [0037]; [0041]-[0042]; [0052]; machine parameters/settings); for each of a plurality of time steps in a radiation delivery fraction ([0020]-[0024]; [0051]; [0056]-[0057]; intra-fraction time steps): receiving, at an AI agent comprising a processor configured to execute software instructions ([0027]; AI software programs): a set of observations regarding the machine state ([0025]; [0037]; [0041]-[0042]; [0052]) and regarding geometry of the patient ([0025]; [0039]-[0040]; [0046]; patient imaging data); determining, by the AI agent, a current treatment state of the patient based at least in part on the set of observations and determining, by the AI agent, a next action comprising a next machine state for a subsequent time step based at least in part on the current treatment state and an AI policy determined a priori using a machine-learning process executed on training data ([0003]; [0010]; [0037]; [0047]-[0049]; [0079]-[0081]; trained machine-learning), the next machine state for the subsequent time step defining characteristics of radiation to be emitted by the radiation delivery apparatus in the subsequent time step ([0021]-[0024]; [0052]-[0059]; changing subsequently emitted radiation based upon current treatment state and a trained machine learning model); and causing the apparatus to perform the next action to thereby achieve the next machine state in the subsequent time step ([0064]-[0065]).
Regarding claim 20, Tilly discloses a system 180/202 for delivering a radiation dose to a patient (Abstract), the system comprising: a radiation source and one or more movable elements 204/206 ([0026]; [0070]-[0071]); an AI agent ([0027]; AI software programs), the AI agent configured to: define a machine state, the machine state comprising positions of the one or more movable elements and wherein, when the radiation source is active, the machine state defines characteristics of radiation emitted by the radiation delivery apparatus ([0025]; [0037]; [0041]-[0042]; [0052]; machine parameters/settings); for each of a plurality of time steps in a radiation delivery fraction ([0020]-[0024]; [0051]; [0056]-[0057]; intra-fraction time steps): receive a set of observations regarding the machine state ([0025]; [0037]; [0041]-[0042]; [0052]) and regarding geometry of the patient ([0025]; [0039]-[0040]; [0046]; patient imaging data); determine a current treatment state of the patient based at least in part on the set of observations and determine a next action comprising a next machine state for a subsequent time step based at least in part on the current treatment state and an AI policy determined a priori using a machine-learning process executed on training data ([0003]; [0010]; [0037]; [0047]-[0049]; [0079]-[0081]; trained machine-learning), the next machine state for the subsequent time step defining characteristics of radiation to be emitted by the radiation delivery apparatus in the subsequent time step ([0021]-[0024]; [0052]-[0059]; changing subsequently emitted radiation based upon current treatment state and a trained machine learning model); and cause the apparatus to perform the next action to thereby achieve the next machine state in the subsequent time step ([0064]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tilly as applied to claims 1 and 3 above, and further in view of Lachaine et al. (U.S. Pub. No. 2020/0129780 A1; hereinafter known as “Lachaine”).
Regarding claim 4, Tilly discloses the invention as claimed, see rejection supra, but fails to expressly disclose that it is determined that there is no preceding time step in the radiation delivery fraction and that the patient has been subjected to radiation treatment in previous radiation delivery fraction and wherein the method comprises determining, by the Al agent, the current treatment state of the patient based at least in part on patient geometry determined using image data taken from the patient after the previous radiation delivery fraction.  Lachaine discloses a similar method for determining a radiation dose to deliver to a patient based upon machine learning training (Abstract), wherein a patient model can be based upon data from a current fraction or a previous fraction or pre-treatment (which would be after the previous fraction) in order to account for differences from the previous fraction and/or provide an excellent representation of the patient or higher quality images ([0022]; [0066]; [0068]; [0074]; [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tilly by determining the current treatment state of the patient at least in part on patient geometry determining using image data taken from the patient after a previous radiation delivery fraction, as taught by Lachaine, in order to account for differences from the previous fraction at the beginning of a new fraction and/or provide an excellent representation of the patient or higher quality images.
Regarding claim 5, Tilly discloses the invention as claimed, see rejection supra, and further discloses that the current treatment state of the patient comprises estimated geometries of regions of interest within the patient’s body, the estimated geometries based at least in part on the observations regarding the geometry of the patient ([0022]; [0068]).  Tilly fails to expressly disclose that the regions of interest comprise voxels.  Lachaine discloses a similar method for determining a radiation dose to deliver to a patient based upon machine learning training (Abstract), wherein a patient model can be based upon data comprising voxels of interest in order to provide high geometric accuracy for dose calculations ([0020]; [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tilly by utilizing voxels for estimating the patient’s geometry, as taught by Lachaine, in order to provide high geometric accuracy for dose calculations.
Regarding claim 6, the combination of Tilly and Lachaine discloses the invention as claimed, see rejection supra, and Tilly further discloses determining the estimated geometries based at least in part on the observations regarding the geometry of the patient and one or more models of patient movement ([0059]; patient motion model).
Regarding claim 7, the combination of Tilly and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the one or more models of patient movement comprise a model of changes in patient geometry due to respiration in order to more accurately determine the current treatment state of the patient ([0022]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilly and Lachaine with a model of changes in patient geometry due to respiration, as further taught by Lachaine, in order to more accurately determine the current treatment state of the patient.
Regarding claim 9, the combination of Tilly and Lachaine discloses the invention as claimed, see rejection supra, and Tilly further discloses that the one or more models of patient movement are based at least in part on a plurality of images of the patient obtained over a period of time prior to the radiation delivery fraction ([0059]).

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Tilly and Lachaine as applied to claim 6 above, and further in view of Thomson et al. (U.S. Pub. No. 2008/0039713 A1; hereinafter known as “Thomson”).  The combination of Tilly and Lachaine discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the one or more models of patient movement comprise models which predict changes in geometry of voxels in an interior of the patient's body based on changes in geometry of an exterior of the patient's body (though Lachaine does teach using a model of changes due to respiration: [0022]-[0023]).  Thomson discloses a similar method for determining a radiation dose to deliver to a patient (Abstract) that uses a model of patient movement that predicts changes in geometry of voxels in an interior of the patient's body based on changes in geometry of an exterior of the patient's body in order to account for deformation of the interior anatomical region ([0008]-[0010]; [0049]; [0074]-[0075]; [0128]-[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilly and Lachaine by using a model of patient movement that predicts changes in geometry of voxels in an interior of the patient's body based on changes in geometry of an exterior of the patient's body, as taught by Thomson, in order to account for deformation of the interior anatomical region.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tilly as applied to claim 14 above, and further in view of He et al. (U.S. Pub. No. 2021/0027878 A1; hereinafter known as “He”).  Tilly discloses the invention as claimed, see rejection supra, but fails to disclose that the mapping, in creating the correspondence from the current treatment state to the next action, is based on maximizing a reward function which maximizes a cumulative reward obtained over all expected subsequent time steps.  He discloses a similar method for determining a radiation dose to deliver to a patient based upon machine learning training (Abstract; [0027]), wherein mapping is performed ([0052]) and the machine learning model is trained using reinforcement learning by maximizing a reward function which maximizes a cumulative reward obtained over time in order to determine the optimal action for any given state ([0027]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tilly by maximizing a reward function which maximizes a cumulative reward obtained over all expected subsequent time steps, as taught by He, in order to determine the optimal action for each current treatment state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791